      Case 1:19-cv-10704-PBS Document 56 Filed 01/07/20 Page 1 of 11



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


HEATHER DYSE,
                                        *
Individually and on behalf of
                                        *
all others similarly situated
                                        *
                                        *
                                        *
                       Plaintiff,
                                        *          Civil Action
                                        *     No. 1:19-cv-10704-PBS
           v.
                                        *
                                        *
HEALTHALL CONSULTING,
                                        *
                                        *
                                        *
                       Defendant.


                         MEMORANDUM AND ORDER

                            January 7, 2020

SARIS, D.J.
                             INTRODUCTION

     Plaintiff Heather Dyse brings this action against HealthAll

Consulting, LLC under the Fair Labor Standards Act of 1938, 29

U.S.C. § 201, et seq. (“FLSA”) seeking payment of unpaid

overtime wages. She alleges she was misclassified as an

independent contractor. Dyse has moved to conditionally certify

a nationwide collective action under the FLSA (Dkt. No. 28).

After hearing, the Court ALLOWS IN PART Dyse’s motion for

conditional certification and issuance of a notice.

                          PROCEDURAL HISTORY

     On April 12, 2019, Dyse filed a collective action complaint

seeking payment of unpaid overtime wages. HealthAll moved to

                                    1
      Case 1:19-cv-10704-PBS Document 56 Filed 01/07/20 Page 2 of 11



dismiss the complaint for failure to state a claim upon which

relief can be granted under Federal Rule of Civil Procedure

12(b)(6), and Dyse opposed. In August 2019, Dyse moved for

Conditional Certification. HealthAll opposed. Dyse further filed

a motion for an emergency protective order requesting that

HealthAll be prohibited from distributing a contract addendum to

its consultants which required them to assure HealthAll that

they were not and would not be a part of any lawsuit against

HealthAll regarding the payment of overtime wages.

     The Court held a hearing on December 6, 2019 in which it

denied HealthAll’s motion to dismiss and granted Dyse’s motion

for an emergency protective order.

                               DISCUSSION

I.   Legal Standard

     There are three basic elements to an FLSA claim: (1) the

plaintiffs were employed by the defendant; (2) the work involved

interstate activity; and (3) the plaintiffs performed work for

which they were under-compensated. Manning v. Bos. Med. Ctr.

Corp., 725 F.3d 34, 43 (1st Cir. 2013). A claim for unpaid

overtime wages must also “demonstrate that the plaintiffs were

employed ‘for a workweek longer than forty hours’ and that any

hours worked in excess of forty per week were not compensated

‘at a rate not less than one and one-half times the regular

rate.’” Id. (quoting 29 U.S.C. § 207(a)(1)).

                                    2
      Case 1:19-cv-10704-PBS Document 56 Filed 01/07/20 Page 3 of 11



     The FLSA allows employees to band together to enforce their

rights by initiating or joining a collective action. See Cunha

v. Avis Budget Car Rental, LLC, 221 F. Supp. 3d 178, 181 (D.

Mass. 2016); see also U.S.C. § 216(b). Unlike a class action

under Federal Rule of Civil Procedure 23, collective actions

under the FLSA “require similarly situated employees to

affirmatively opt-in and be bound by any judgment.” Id.

(quotation omitted). To facilitate this opt-in mechanism, courts

have developed a certification process for plaintiffs seeking to

bring FLSA collective actions. See Kane v. Gage Merch. Servs.,

Inc., 138 F. Supp. 2d 212, 214 (D. Mass. 2001) (citing Hoffmann-

La Roche Inc. v. Sperling, 493 U.S. 165, 169 (1989)). Although

the First Circuit has not prescribed a specific certification

procedure, “most courts–including most district courts in this

circuit–follow a two-step approach....” Cunha, 221 F. Supp. 3d

at 182 (citing Trezvant v. Fidelity Emp'r Servs. Corp., 434 F.

Supp. 2d 40, 43 (D. Mass. 2006)).

     First, “the court makes an initial determination of whether

the potential class should receive notice of the pending

action.” Trezvant, 434 F. Supp. 2d at 42. “[T]his determination

is made using a fairly lenient standard, which typically results

in conditional certification.” Id. at 43. The plaintiff must

show only “that there is ‘some factual support’–as opposed to



                                    3
       Case 1:19-cv-10704-PBS Document 56 Filed 01/07/20 Page 4 of 11



mere allegations–that the potential plaintiffs are similarly

situated.” Cunha, 221 F. Supp. 3d at 182 (quotation omitted).

      Second, “after discovery is complete, the court makes a

final ‘similarly situated’ determination.” Trezvant, 434 F.

Supp. 2d at 42. Pertinent factors at this stage include: (1) any

disparate factual and employment settings–for example, whether

plaintiffs were employed in the same corporate department,

division, and location; (2) the various defenses available to

the defendant which appear to be individual to each plaintiff;

and (3) fairness and procedural considerations. Id. at 45

(citations omitted). This case is only at the first step.

II.   Analysis

      Dyse requests that the Court conditionally certify the

following collective action group:

      All individuals who worked for HealthAll providing training
      and support to HealthAll’s health care clients in using
      electronic recordkeeping systems in the United States
      during the past three years, who did not receive overtime
      for hours worked over forty in a week and were classified
      as independent contractors.

(Dkt. No. 28 at 1). On a motion for conditional certification,

the court may consider “the pleadings and any affidavits which

have been submitted.” Trezvant, 434 F. Supp. 2d at 43 (citing

Kane, 138 F. Supp. 2d at 214). In support of her request for

conditional certification, Dyse alleges the facts set forth in

her motion and those contained in five declarations from


                                     4
         Case 1:19-cv-10704-PBS Document 56 Filed 01/07/20 Page 5 of 11



prospective group members-one from Dyse and four from other

consultants who performed work for HealthAll. (Dkt. No. 28 and

Dkt. No. 28 Ex. Nos. C-G). The following is a summary of those

facts.

     HealthAll, headquartered in North Andover, Massachusetts,

provides information technology educational services to the

healthcare industry across the country. It contracts with

consultants to deliver training and support to client healthcare

facilities in connection with the implementation of new

electronic recordkeeping systems.

     Consultants such as Dyse were assigned to provide

educational and support services to healthcare staff at

Huntsville Hospital in Huntsville, Alabama. Consultants

regularly worked over 40 hours a week for HealthAll.

     HealthAll classified consultants like Dyse as independent

contractors and paid them a set hourly rate for all hours

worked. HealthAll scheduled the dates and location where the

consultants worked, trained them on how to perform their duties,

and required consultants to submit weekly timesheets and expense

reports. The consultants performed substantially similar job

duties, including working with healthcare staff and explaining

to them how to use the electronic recordkeeping system to input,

save and retrieve medical records. The position did not require

any specialized training or certification in computer

                                       5
      Case 1:19-cv-10704-PBS Document 56 Filed 01/07/20 Page 6 of 11



programming, software documentation and analysis, or testing of

computer systems or programs. Consultants were not permitted to

work for any other employer while they were working for

HealthAll. The declarations state that there were between 30 and

60 HealthAll consultants performing similar work at Huntsville

Hospital in Alabama. Two of the declarations include time sheets

showing hours worked greatly in excess of 40 hours a week. (Dkt.

No. 28 Ex. Nos. C, D). Three of the declarations include

Contractor/Consultant Services Agreements which contain non-

competes. (Dkt. No. 28 Ex. Nos. C, D, E).

     The declarations also state that HealthAll paid a fixed

hourly rate (between $50 and $65 per hour), 1 regardless of

overtime work. Yet, the consultants regularly worked 12-hour

shifts, seven days a week.

     These assertions satisfy the “modest factual showing”

required by step one of the FLSA certification procedure.

Trezvant, 434 F. Supp. 2d at 43. The declarations support Dyse's

allegation that a substantial number of consultants in




1 HealthAll correctly points out that the declarations of Dyse
and Chris Person state that they were compensated at an hourly
rate of $50, but their attached contracts indicate that they
were paid at the hourly rate of $65 and $60 respectively. (Dkt.
No. 28 Ex. Nos. C, D). The contract attached to the declaration
of Amber Ferrill indicates that she was paid at an hourly rate
of $65. (Dkt. No. 28 Ex. No. E). The declarations of Bernadette
Parnell and Tanisha Peterson do not include their hourly rate.
(Dkt. No. 28 Ex. Nos. F, G).
                                    6
      Case 1:19-cv-10704-PBS Document 56 Filed 01/07/20 Page 7 of 11



Huntsville, Alabama were HealthAll’s employees and yet did not

receive required overtime pay as the result of a standard

company practice. Courts regularly allow conditional

certification based on similar factual materials. See, e.g.,

Romero v. Clean Harbors Surface Rentals USA, Inc., 368 F. Supp.

3d 152, 163–64 (D. Mass. 2019), opinion clarified by No. CV 18-

10702-PBS, 2019 WL 4280237 (D. Mass. Sept. 11, 2019) (allowing

conditional certification on the bases of four declarations

stating that workers did not receive overtime pay as the result

of a standard company practice); Torrezani v. VIP Auto

Detailing, Inc., 318 F.R.D. 548, 557-58 (D. Mass. 2017)

(allowing conditional certification of overtime collective

action for group of auto detailers and cleaners); Tamez v. BHP

Billiton Petroleum (Americas), Inc., 5:15–CV–330–RP, 2015 WL

7075971, at *6 (W.D. Tex. Oct. 5, 2015) (concluding that even

“skeletal” and “cursory” declarations showing similarity were

sufficient to warrant conditional certification); Scovil v.

FedEx Ground Package Sys., Inc., 811 F. Supp. 2d 516, 519-20 (D.

Me. 2011) (allowing conditional certification for overtime

collective action based on affidavits from six FedEx drivers).

     Nevertheless, HealthAll makes several arguments against

conditional certification, attacking the consistency of the

declarations and the scope of the proposed group.



                                    7
      Case 1:19-cv-10704-PBS Document 56 Filed 01/07/20 Page 8 of 11



     Firstly, HealthAll asserts that the “inconsistencies in the

declarations and the exhibits attached thereto do not provide

accurate information for each consultant to allow the court to

make the requisite determination as to whether the consultants

were ‘similarly situated.’” (Dkt. No. 30 at 6). This is not so.

The declarations sufficiently describe the nature of the

consultant’s work, the general hours required and the substance

of the compensation scheme. This is sufficient to meet the

“fairly lenient standard” of step one of the FSLA. See Burns v.

City of Holyoke, 881 F. Supp. 2d 232, 234 (D. Mass. 2012).

     Secondly, HealthAll contends that Dyse has not shown that

the proposed group is “similarly situated.” Specifically,

HealthAll argues that the proposed nationwide action is too

broad, as all five declarants are consultants at Huntsville

Hospital in Huntsville, Alabama. Conditional certification may

occur where “the putative class members are similarly situated

with the named plaintiffs.” O'Donnell v. Robert Half Int'l,

Inc., 429 F. Supp. 2d 246, 249 (D. Mass. 2006). For a class to

extend beyond the named plaintiffs’ own work location, they must

demonstrate that “employees outside of the work location for

which the employee has provided evidence” were similarly

affected by the employer's policies. Horne v. United Servs.

Auto. Ass'n, 279 F. Supp. 2d 1231, 1235 (D. Ala. 2003). See

e.g., Travers v. JetBlue Airways Corp., Civil Action No. 08-

                                    8
         Case 1:19-cv-10704-PBS Document 56 Filed 01/07/20 Page 9 of 11



10730-GAO, 2010 WL 3835029, at *3 (D. Mass. Sept. 30, 2010)

(finding affidavits by JetBlue skycaps located in Boston

insufficient to show that JetBlue skycaps located outside of

Boston were similarly situated); Trezvant, 434 F. Supp. 2d at 51

(finding affidavits from employees in Fidelity’s New Hampshire

office could not establish that all the analysts in the company

were subject to a common policy).

     Here, Dyse has not shown the existence of similarly

situated consultants at locations outside of Huntsville

Hospital. There is no evidence in the record that consultants

outside of Huntsville Hospital performed similar duties, were

subject to similar conditions and operated under a similar

compensation scheme. Accordingly, certification is limited to

consultants who currently perform work or who have performed

work for Huntsville Hospital in Huntsville, Alabama.

     Accordingly, the Court ALLOWS conditional certification of

the collective action group proposed by Dyse limited to

consultants who perform or who have performed work for

Huntsville Hospital in Huntsville, Alabama in the past three

years.

III. Notice

     In addition to seeking conditional certification, Dyse asks

the Court to approve her proposed notice to potential opt-in

plaintiffs. Dyse attaches as exhibits to her motion a “Court-

                                       9
     Case 1:19-cv-10704-PBS Document 56 Filed 01/07/20 Page 10 of 11



Authorized Notice of Your Right to ‘Opt-In’ to Claims Brought

Under the FLSA Against HealthAll Consulting, LLC” and a “Consent

to Join and Authorization to Represent” (“Proposed Notice and

Consent Forms”). HealthAll contests the notice, arguing that it

is not impartial and does not give sufficient information to

ensure that group members are similarly situated.

     After review, the Court approves the Proposed Notice and

Consent Forms as applied to consultants in Huntsville for the

last three years. A ninety-day deadline is acceptable. 2

                                 ORDER

     The Court ALLOWS Dyse’s motion for conditional

certification (Dkt. No 28). The Court conditionally certifies

the following collective action group:

     All individuals who worked for HealthAll at Huntsville
     Hospital in Huntsville, Alabama, providing training and
     support to HealthAll’s healthcare clients in using
     electronic recordkeeping systems in the United States
     during the past three years, who did not receive overtime
     for hours worked over forty in a week and were classified
     as independent contractors.




2
 HealthAll criticizes Dyse for contacting potential opt-in
plaintiffs prior to a decision by the Court authorizing notice.
The Court finds no violation of the FLSA in obtaining
declarations necessary to demonstrate that conditional
certification is appropriate. However, Dyse should not have
distributed any notice of consent to join prior to court
authorization. The consents to join should be refiled.
                                   10
     Case 1:19-cv-10704-PBS Document 56 Filed 01/07/20 Page 11 of 11



     The Court DENIES without prejudice the motion for

conditional certification of a nationwide class.

SO ORDERED

                                 /s/ Hon. Patti B. Saris _______
                                 Honorable Patti B. Saris
                                 United States District Judge




                                   11
